It is ordered and adjudged by this court that the order of the said public utilities commission be and the same is hereby, affirmed for the reason upon the consideration of the record the court is of the opinion that the order of the public utilities commission is not unreasonable or unlawful.Hocking Valley Ry. Co. v. Public Utilities Commission, 92 Ohio St. 362, approved and followed.
Order affirmed.
ROBINSON, JONES, MATTHIAS and DAY, JJ., concur.
MARSHALL, C.J., and ALLEN, J., dissent. *Page 828